DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding claims 1- 11, filed 30 August 2022, have been fully considered but they are not persuasive.  
The 35 U.S.C. 112(b) rejections have been mostly maintained even with applicant’s amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “an image” in the last two limitations.  It is unclear if each of the image or the same or different from each other.  
Claim 9 recites “the image”.  It is unclear if an image is the same or different as an/the image in claim 6.  
Claims 2 and 7 – 9 recites “an area”.  It is unclear if the area refers to which “area” out of a plurality of areas or same area.  
Claims 3 and 4 recites “the area”.  It is unclear if the area refers to which “area” out of a plurality of areas or same area.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US 8,933,993) in view of Montalvo et al. (US 2017/0262672) and Karttaavi (US 8,810,401) and Chrysanthakopoulos (US 2012/0209514).  
Regarding independent claim 1, Flynn teaches an image database creation device comprising: 
a processor (Figure 3: Processor 306); and 
a memory storing instructions (Figure 3: Data Storage 308), upon executed by the processor, causing the processor to perform a process of: 
detecting which area out of a plurality of areas a photographed image belongs to (column 6, lines 26 – 31: a location sensor, such as a GPS receiver, at the computing device).  Flynn does not expressly disclose the detecting is based on one or more signals received from one or more identifiers placed in each of the plurality of areas.  Montalvo disclose 4 rooms 1 – 4 each with four identical RFID tag pairs 11 – 14 (paragraph 55), wherein an RFID reader 61 that is incorporated by a mobile device 60 that can identify which specific room a user is in (paragraph 58).  Karttaavi discloses the processor may be configured to identify a location of a source of the RFID data in the scene and associate the RFID data with a corresponding location on the captured image data (column 3, lines 9 – 12).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Flynn's system to utilize RFID tag pairs in rooms to determine which room a user is in capturing images with a mobile device having an RFID reader, as taught by Montalvo, and to further associated the image captured to the identified RFID in the room, as taught by Karttavi.  One would be motivated to do so because this would help determined more detailed and accurate locations within an area where the image was taken.  
Flynn teaches acquiring distance information indicating a distance between a photographed object of the photographed image (column 9, lines 28 – 37: the device receives from the server depth information indicating a depth of at least one object in the image) and an acquisition location of the photographed image (column 6, lines 14 – 24: derived from a known location and/or orientation of the selected one or more images); 
calculating a photographing location and an inclination of the photographed image on a basis of the distance information (column 9, lines 41 – 43: the device determines a relative pose of the device based on the depth information and the updated image; column 1, lines 30 – 31: the global pose typically includes an estimated location and orientation of the computing device).  
Flynn does not expressly disclose generating unit for generating an image database in which the photographing location and the inclination of the photographed image and the photographed image are associated as image information, the process generating the image database by grouping image information of images belonging to a same area, however Flynn does disclose the query may include the image and the server 104 may be configured to determine an estimated global pose of the computing device 102 based on the image by, for example, comparing the image with a database of reference images having known locations and orientations (column 3, lines 27 – 36).  Chrysanthakopoulos discloses grouping images into sets from the same location (paragraph 15).  Karttaavi discloses the processor may be configured to identify a location of a source of the RFID data in the scene and associate the RFID data with a corresponding location on the captured image data (column 3, lines 9 – 12).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify the combination of Flynn's and Montalvo’s systems to group images of the same location, as taught by Chrysanthakopoulos, and to store image information, such as location, orientation, and pose, to the corresponding image in an image database, as taught by Flynn, and RFID data associated with the image, as taught by Karttaavi.  One would be motivated to do so because this would help navigate through sets of photos for viewing a particular scene at a location.  

Regarding dependent claim 2, the combination of Flynn’s and Karttaavi’s systems teaches wherein the plurality of areas is associated with an area detected by the process in a one-on-one manner (Karttaavi, column 3, lines 9 – 12: the processor may be configured to identify a location of a source of the RFID data in the scene and associate the RFID data with a corresponding location on the captured image data; Flynn, column 9, lines 41 – 43: the device determines a relative pose of the device based on the depth information and the updated image).

Regarding dependent claim 3, the combination of Flynn’s and Karttaavi’s systems teaches wherein the process detects the area using radio frequency identification (RFID).  Hull discloses RFID device with a camera is able to track its own location (Karttaavi, column 3, lines 9 – 12: the processor may be configured to identify a location of a source of the RFID data in the scene and associate the RFID data with a corresponding location on the captured image data;).  

Regarding dependent claim 4, Flynn does not expressly disclose wherein the process measures a set signal value from an identifier at a plurality of locations as a value corresponding to the area, and the process groups the acquisition location and the inclination of an image calculated by the process using the signal value measured by the process, associates the signal value, the grouped acquisition location and the inclination of the image, and the image as image information, and generates the image information as an image database.  Karttaavi discloses the relative orientation from which the RFID data is received at a device may be in a format that identifies the relative direction that the RFID data is received in spherical co-ordinates, wherein the spherical coordinates system includes angle and distance (column 7, lines 42 – 54) and the data that is used to identify the location of one or more RFID tags in relation to image data may be stored as an overlay (column 8, lines 29 – 45).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Flynn's system to measure signal values of the RFID tag sets that is measured from the RFID reader and to associated measured signal values to the captured images, as taught by Karttaavi.  One would be motivated to do so because this would help better organize images that would be grouped by location as well as orientation based on the identified RFID tag sets relative to the captured image location.  

Regarding dependent claim 5, the combination of Flynn’s and Karrttaavi’s systems teaches wherein the process measures any one of a received signal strength indicator (RSSI), signal strength of a beacon, signal strength of an ultra-wide band (UWB), a distance to an access point (Karttaavi, column 7, lines 42 – 54: the relative orientation from which the RFID data is received at a device may be in a format that identifies the relative direction that the RFID data is received in spherical co-ordinates, wherein the spherical coordinates system includes angle and distance), and a measurement value of a geomagnetic sensor as the set signal value.

Regarding independent claim 6, Flynn teaches a location and inclination estimation device comprising: 
a processor (Figure 3: Processor 306); and 
a memory storing instructions (Figure 3: Data Storage 308), upon executed by the processor, causing the processor to perform a process of: 
storing image information in which each of a plurality of images having information of a corresponding photographing location and a corresponding inclination is grouped by a plurality of areas (column 3, lines 30 – 35: comparing the image with a database of reference images having known locations and orientations); 
detecting which area out of the plurality of areas an image belongs to (column 6, lines 26 – 31: a location sensor, such as a GPS receiver, at the computing device).  Flynn does not expressly disclose the detecting is based on one or more signals received from one or more identifiers placed in each of the plurality of areas.  Montalvo disclose 4 rooms 1 – 4 each with four identical RFID tag pairs 11 – 14 (paragraph 55), wherein an RFID reader 61 that is incorporated by a mobile device 60 that can identify which specific room a user is in (paragraph 58).  Karttaavi discloses the processor may be configured to identify a location of a source of the RFID data in the scene and associate the RFID data with a corresponding location on the captured image data (column 3, lines 9 – 12).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Flynn's system to utilize RFID tag pairs in rooms to determine which room a user is in capturing images with a mobile device having an RFID reader, as taught by Montalvo, and to further associated the image captured to the identified RFID in the room, as taught by Karttavi.  One would be motivated to do so because this would help determined more detailed and accurate locations within an area where the image was taken.  
Flynn teaches acquiring an image of a photographed object (column 4, lines 1 – 9: camera or imaging device 202).  
Flynn does not expressly disclose collating the image acquired by the image acquiring unit process with only an image belonging to a same area detected by the process out of images stored in the image database, however Flynn does disclose the query may include the image and the server 104 may be configured to determine an estimated global pose of the computing device 102 based on the image by, for example, comparing the image with a database of reference images having known locations and orientations (column 3, lines 27 – 36).  Chrysanthakopoulos discloses grouping images into sets from the same location (paragraph 15).  Karttaavi discloses the processor may be configured to identify a location of a source of the RFID data in the scene and associate the RFID data with a corresponding location on the captured image data (column 3, lines 9 – 12).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify the combination of Flynn's and Montalvo’s systems to group images of the same location, as taught by Chrysanthakopoulos, and to store image information, such as location, orientation, and pose, to the corresponding image in an image database, as taught by Flynn, and RFID data associated with the image, as taught by Karttaavi.  One would be motivated to do so because this would help navigate through sets of photos for viewing a particular scene at a location.  
Flynn teaches outputting, as an estimation result, a location and an inclination of an image as a collation result in the database collating unit process (column 9, lines 41 – 43: the device determines a relative pose of the device based on the depth information and the updated image; column 1, lines 30 – 31: the global pose typically includes an estimated location and orientation of the computing device).

Regarding claims 7 - 10, claims 7 - 10 are similar in scope as to claims 2 - 5, thus the rejections for claims 2 - 5 hereinabove are applicable to claims 7 - 10.  

Regarding claim 11, claim 11 are similar in scope as to claim 1, thus the rejections for claim 1 hereinabove are applicable to claim 11.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612